DETAILED ACTION

Examiner’s Statement of Reason for Allowance
Claims 1-11 and 13-15 are allowed.
The following is the Examiner’s reason for allowance: claims 10 now incorporates the limitations of claim 12 which was previously objected to as containing allowable subject matter, thus claim 10 is now considered allowable.  In addition, as previously cited: the prior art of records teaches various sound vibration actuator arrangements, for example Fukuyama (US 6,274,908), Choi et al. (US 2018/0250709), Kaiwa et al. (US 2004/0091127), Yasuda et al. (US 2004/0091127), Suzuki (US 5,903,068), Bae et al. (US 2016/0100254), Cai et al. (US 2015/0181345), Kim (US 2013/0301396), and Takashima et al. (US 7,609,148). However, the prior art of record fails to show “an external device-coupling part disposed on an outer peripheral surface of the casing in such a manner as to be coupled to an external device, wherein the casing has an underside casing part, a side periphery casing part, and a top casing part; the coil part is coupled to the top casing part of the internal space; and the external device-coupling part comprises a first coupling area coming into close contact with at least a portion of the outer periphery of the side periphery casing part and second coupling areas extended from the first coupling area in a vertical direction to the first coupling area in such a manner as to be coupled to the external device,” as required by claim 1, when combined with all the limitations of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.